

OPERATING AGREEMENT
OF
WBLS-WLIB LLC
an Indiana Limited Liability Company


This OPERATING AGREEMENT is made as of ________________, 2014 (the “Effective
Date”) by and among the undersigned Members of WBLS-WLIB LLC, an Indiana limited
liability company (the “Company”).
R E C I T A L S
A.    The Company was formed by the filing of the Articles of Organization with
the Indiana Secretary of State on _____________, 2014 (the “Formation Date”).
B.    The Members desire to set forth in this Agreement the terms and conditions
governing (i) the appointment of Emmis Operating Company (“Manager”) as the sole
Manager of the Company; and (ii) the ownership, management and operation of the
Company.
AGREEMENT
For and in consideration of their mutual covenants set forth in this Agreement,
the parties hereby agree as follows:
Article 1
FORMATION OF COMPANY


1.1    Formation. On the Formation Date, the Company was organized as an Indiana
limited liability company pursuant to the Act. The Articles of Organization of
the Company are hereby adopted and incorporated by reference in this Agreement.
1.2    Name. The name of the Company is “WBLS-WLIB LLC” (referred to herein as
the “Company”).
1.3    Principal Place of Business. The initial principal place of business of
the Company shall be the office of the Manager. The Company may locate its
principal place of business and registered office at any other place or places
as the Manager may from time to time deem advisable.
1.4    Term. The term of the Company shall be perpetual from the Formation Date,
unless the Company is earlier dissolved in accordance with the provisions of
this Agreement or the Act.

- 1 -

--------------------------------------------------------------------------------



1.5    Intent. It is the intent of the Members that the Company shall always be
operated in a manner consistent with its treatment as a “partnership” for
federal and state income tax purposes.
1.6    Statutory Agent. The statutory agent for service of process in Indiana
shall be J. Scott Enright, c/o Emmis Communications Corporation, 40 Monument
Circle, Suite 700, Indianapolis, IN 46204, or such other Person as the Manager
shall from time to time designate.
1.7    Purpose. The Company was formed for the primary purpose of acquiring,
operating, holding, directly or indirectly, and selling the assets and Federal
Communications Commission licenses of radio broadcast stations WBLS-FM, New
York, New York, and WLIB(AM), New York, New York. The Company may engage in any
and all manner of activity the Manager determines is reasonable or prudent in
furtherance of the foregoing.
Article 2
PURCHASE AGREEMENT
2.1    Issuance of Interests. In connection with the First Closing, in
consideration of the Capital Contributions described in Section 3.1, YMF will be
issued the number and type of Units set forth on Schedule A hereto and the total
capitalization of the Company shall be as set forth on Schedule A hereto.
2.2    YMF Redemption. Under the Purchase Agreement and Article 12 hereof, YMF
and the Initial Member have irrevocably committed to complete the YMF Redemption
on the date of the Second Closing.
Article 3
CAPITAL CONTRIBUTIONS
3.1    Capital Contributions. The Members have made Capital Contributions (each
a “Capital Contribution”) to the Company. The Initial Member’s Capital
Contribution was made by its contribution of its undivided interest in the
assets of the Seller acquired pursuant to the Purchase Agreement on the date
hereof. In connection with the Purchase Agreement, YMF and YMF Licensee are, as
of the date hereof, contributing to the Company as Capital Contributions their
respective rights and obligations as the Licensee under the LMA and their
respective rights to receive the remainder of the Purchase Price under the
Purchase Agreement in exchange for YMF’s right to receive the YMF Redemption
Price. Notwithstanding the foregoing contributions, nothing in this Operating
Agreement shall vary the rights and obligations of the parties under the
Purchase Agreement. No Member shall have any obligation to make any additional
Capital Contribution. To the extent a Member makes additional Capital
Contributions, the Manager may issue additional Units to such Member, provided
that no issuance of any additional Units shall alter or reduce the YMF
Redemption Price.
3.2    Withdrawal or Return of Capital. No Member shall have the right to
withdraw its Capital Contributions or to demand and receive property of the
Company or any interest or

- 2 -

--------------------------------------------------------------------------------



distribution of its Capital Contributions, except as specifically provided in
this Agreement, or required by law.
3.3    Capital Accounts. A separate Capital Account shall be maintained for each
Member in accordance with Code Section 704(b) and Regulations Section
1.704-1(b)(2)(iv). Each Member’s Capital Account shall be increased by:
3.3.1    such Member’s Capital Contributions;
3.3.2    such Member’s distributive share of profits and any items of income or
gain that are specially allocated pursuant to Sections 4.2 and 4.3 to such
Member; and
3.3.3    the amount of any Company liabilities that are assumed by such Member
(not including increases in such Member’s share of Company liabilities pursuant
to Section 752(a) of the Code or that are secured by any Company property
distributed to such Member and excluding assumed liabilities that have been
taken into account in computing the Net Asset Value of any Company property
distributed to such Person).
Each Member’s Capital Account will be decreased by:
3.3.4    the amount of any cash, other than the LMA Payments to YMF, which are
guaranteed payments, and the Net Asset Value of any other Company property
distributed to such Member pursuant to any provision of this Agreement
(excluding decreases in such Member’s share of Company liabilities pursuant to
Section 752(b) of the Code);
3.3.5    such Member’s distributive share of Losses, and any items of expense or
loss that are allocated pursuant to Sections 4.2 and 4.3 to such Member; and
3.3.6    the amount of any liabilities of such Member that are assumed by the
Company or that are secured by any property contributed to the Company by such
Member.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with the Regulations,
and shall be interpreted and applied in a manner consistent with such
Regulations. The Manager is authorized to make such adjustments to the Capital
Accounts of the Members as the Manager shall deem reasonably necessary to comply
with the Code and the Regulations.
Article 4
ALLOCATION OF PROFITS AND LOSSES
4.1    Profits and Losses. Notwithstanding the respective Membership Interests
of the Members, one hundred percent (100%) of all profits and losses of the
Company shall be allocated to the Initial Member. For the avoidance of doubt,
the monthly payment to YMF in an amount equal to the LMA Payment shall be a
guaranteed payment and not a distribution of profits and losses of the Company.

- 3 -

--------------------------------------------------------------------------------



4.2    Special Allocations. The allocation of profits and losses shall be
subject to the following special allocations in the order set forth below:
4.2.7    Member Minimum Gain Chargeback. If there is a net decrease in company
minimum gain for any month, each Member shall be specially allocated items of
income and gain for such month and year (and, if necessary, for subsequent
months or years) in an amount equal to such Member’s share of the net decrease
in company minimum gain during such month and year, determined in accordance
with Regulations Section 1.704-2(g)(2). Allocations pursuant to the preceding
sentence shall be made among the Members in proportion to the respective amounts
required to be allocated to each of them pursuant to such Regulation. The items
to be so allocated shall be determined in accordance with Regulations Section
1.704-2(f)(6). Any special allocation of items of Company income and gain
pursuant to this Section 4.2.1 shall be made before any other allocation of
items under this Section 4.2. This Section 4.2.1 is intended to comply with the
“minimum gain chargeback” requirement in Regulations Section 1.704-2(f) and
shall be interpreted consistently therewith.
4.2.8    Member Nonrecourse Debt Minimum Gain Chargeback. If there is a net
decrease during a month in the Member Nonrecourse Debt Minimum Gain attributable
to a Member Nonrecourse Debt (which shall have the meaning set forth in Section
1.704-2(b)(4) of the Regulations), then each Member with a share of the Member
Nonrecourse Debt Minimum Gain attributable to such debt, determined in
accordance with Regulations Section 1.704-2(i)(5), shall be specially allocated
items of income and gain for such month and year (and, if necessary, subsequent
months and years) in an amount equal to such Member’s share of the net decrease
in the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(4). Allocations pursuant to the preceding sentence shall be made
among the Members in proportion to the respective amounts to be allocated to
each of them pursuant to such Regulation. Any special allocation of items of
income and gain pursuant to this Section 4.2.2 for a month and year shall be
made before any other allocation of Company items under this Section 4.2, except
only for special allocations required under Section 4.2.1. The items to be so
allocated shall be determined in accordance with Regulations Section
1.704-2(i)(4). This Section 4.2.2 is intended to comply with the provisions of
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.
4.2.9    Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations, or distributions described in Sections
1.704-1(b)(2)(ii)(d)(4), (5), or (6) of the Regulations, items of income and
gain shall be specially allocated to each such Member in an amount and manner
sufficient to eliminate as quickly as possible, to the extent required by the
Regulations, any deficit in such Member’s Adjusted Capital Account Balance (as
adjusted by debiting to such Adjusted Capital Account Balance the items
described in Sections 1.704-1(b)(2)(ii)(d)(4), (5), and (6) of the Regulations),
such balance to be determined after all other allocations provided for under
this Section 4.2 have been tentatively made as if this Section 4.2.3 were not in
this Agreement.
4.2.10    Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Fiscal Year which is in excess of the sum of (i) the
amount (if any) such

- 4 -

--------------------------------------------------------------------------------



Member is obligated to restore pursuant to any provision of this Agreement, and
(ii) the amount such Member is deemed to be obligated to restore pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Regulations, each such Member shall be specially allocated items of income and
gain in the amount of such excess as quickly as possible, provided that an
allocation pursuant to this Section 4.2.4 shall be made only if and to the
extent that such Member would have a deficit Capital Account in excess of such
sum after all other allocations provided for in this Section 4.2 have been made
as if Section 4.2.3 and this Section 4.2.4 were not in this Agreement.
4.2.11    Nonrecourse Deductions. Nonrecourse Deductions (which shall have the
meaning set forth in Section 1.704-2(b)(1) of the Regulations and which shall be
determined in accordance with Section 1.704-2(c) of the Regulations) for any
Fiscal Year or other period shall be specially allocated to the Members in
proportion to their Membership Interests at that time.
4.2.12    Member Nonrecourse Deductions. Member Nonrecourse Deductions (which
shall have the meaning set forth in Section 1.704-2(i)(1) and which shall be
determined in accordance with Section 1.704-2(i)(2) of the Regulations) for any
Fiscal Year or other period shall be specially allocated, in accordance with
Regulations Section 1.704-2(i)(1), to the Member or Members who bear the
economic risk of loss for the Member Nonrecourse Debt (which shall have the
meaning set forth in Section 1.704-2(b)(3) of the Regulations) to which such
deductions are attributable.
4.2.13    Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset under Code Section 734(b) or 743(b) is
required to be taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m), the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such gain or loss shall be specially allocated to the Members in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such section of the Regulations.
4.3    Curative Allocations. The allocations set forth in Sections 4.2.1 through
4.2.7 (the “Regulatory Allocations”) are intended to comply with certain
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding any
other provisions of this Section 4.3 (other than the Regulatory Allocations and
the next two following sentences), the Regulatory Allocations shall be taken
into account in allocating other Profits, Losses, and items of income, gain,
loss, and deduction among the Members so that, to the extent possible, the net
amount of such allocations of other Profits, Losses, and other items and the
Regulatory Allocations to each Member shall be equal to the net amount that
would have been allocated to each such Member if the Regulatory Allocations had
not occurred. For purposes of applying the preceding sentence, Regulatory
Allocations of Nonrecourse Deductions and Member Nonrecourse Deductions shall be
offset by subsequent allocations of items of income and gain pursuant to this
Section 4.3 only if and to the extent that (a) the Manager determines that such
Regulatory Allocations are not likely to be offset by subsequent allocations
under Section 4.2.1 or Section 4.2.2, and (b) there has been a net decrease in
Company Minimum Gain (in the case of allocations to offset prior Nonrecourse
Deductions) or a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt (in the

- 5 -

--------------------------------------------------------------------------------



case of allocations to offset prior Member Nonrecourse Deductions). The Manager
shall apply the provisions of this Section 4.3 and shall divide the allocations
hereunder among the Members in such manner as shall minimize the economic
distortions upon the distributions to the Members that might otherwise result
from the Regulatory Allocations.
4.4    Allocations of Excess Nonrecourse Liabilities. For purposes of
determining the Members’ proportionate shares of the “excess nonrecourse
liabilities” of the Company within the meaning of Regulations Section
1.752-3(a)(3), their respective interests in Company Profits shall be in the
same proportions as their respective Membership Interests.
4.5    Tax Allocations.
4.5.1    In accordance with Code Section 704(c) and the Regulations thereunder,
items of income, gain, loss and deduction with respect to any property
contributed to the capital of the Company shall, solely for U.S. federal income
tax purposes, be allocated by the Manager among the Members so as to take
account of any variation between the adjusted tax basis of such property at the
time of contribution to the Company for U.S. Federal income tax purposes and its
initial gross asset value at the time of contribution using an allocation method
in accordance with applicable Regulations as determined by the Manager.
4.5.2    Except as otherwise provided in this Article 4, for income tax
purposes, all items of income, gain, loss, deduction, and credit of the Company
for any tax period shall be allocated among the Members in accordance with the
allocations of profits and losses prescribed in this Article 4.
4.5.3    The Members are aware of the income tax consequences of the allocations
made by this Article 4 and hereby agree to be bound by the provisions of this
Article 4 in reporting their distributive shares of the Company’s taxable income
and loss for income tax purposes.
Article 5
DISTRIBUTIONS
5.1    Distributions and Guaranteed Payments. Distributions to the Members shall
be made in accordance with the following priorities:
5.1.14    First, one hundred percent of the LMA Payments shall be paid to YMF as
a guaranteed payment; and
5.1.15    Second, all other amounts of Distributable Cash, if any, shall be
determined and distributed to the Initial Member at such times and in such
amounts as may be determined by the Manager.
Article 6
BOOKS AND RECORDS

- 6 -

--------------------------------------------------------------------------------



6.1    Accounting Method. The books and records of account of the Company shall
be maintained in accordance with the accrual method of accounting, unless
changed by the Manager.
6.2    Accounting Period. The Company’s accounting period shall begin on March 1
and end on the last day of February each year.
6.3    Records, Audits and Reports. At the expense of the Company, the Manager
shall maintain proper records and accounts of all operations and expenditures of
the Company.
6.4    Returns and Other Elections. The Manager shall cause the preparation and
timely filing of all tax returns required to be filed by the Company pursuant to
the Code and all other tax returns deemed necessary and required in each
jurisdiction in which the Company does business. Copies of such returns, or
pertinent information there from, shall be furnished to the Members within a
reasonable time after the end of the Company’s fiscal year. All elections
permitted to be made by the Company under federal or state laws shall be made by
the Manager in its sole discretion.
Article 7
MANAGEMENT OF THE COMPANY
7.1    Manager Managed. The business and affairs of the Company shall be managed
by the Manager. Except as otherwise specifically provided in this Agreement, the
Manager shall have full and complete authority, power and discretion to make any
and all decisions and to do any and all things the Manager, in its sole and
absolute discretion, deems necessary or desirable in the furtherance of the
Company’s business.
7.2    Number, Tenure and Qualifications; Manner of Acting. Emmis Operating
Company shall be the sole Manager of the Company. The Manager shall be and act
as the Manager of the Company until such time as it resigns or is removed
pursuant to the affirmative vote of Members holding a majority of the Voting
Units. Any increase or decrease in the number of Managers serving at any given
time shall be determined pursuant to the affirmative vote of Members holding a
majority of the Voting Units.
7.3    Manager’s Reliance on Professionals. In performing its duties, the
Manager may, but shall not be required to, rely on advice, information,
opinions, reports, financial statements, and other items prepared or given by
professionals and consultants, including accountants, attorneys, brokers,
salespeople, and engineers.
7.4    Resignation. The Manager may resign by providing 30 days prior written
notice to the Members.
7.5    Vacancies. Any vacancy occurring in the office of Manager shall be filled
pursuant to the affirmative vote of Members holding a majority of the Voting
Units.
7.6    Officers. The Manager may appoint individuals as officers of the Company
with such titles as the Manager may determine including the offices of
President, Vice President, Treasurer and Secretary, to execute documents and act
on behalf of the Company with such power and authority

- 7 -

--------------------------------------------------------------------------------



as the Manager may delegate to any such person. The officers, if and when
appointed, shall be responsible for the day-to-day supervision of the Company’s
activities.
Article 8
POWERS AND OF THE MANAGER AND INDEMNIFICATION
8.1    Powers of the Manager. Without limiting the generality or applicability
of Section 7.1, and except as otherwise specifically provided in this Agreement,
the business and affairs and day-to-day operations of the Company shall be
managed exclusively by the Manager. The Manager shall have full and complete
authority, power, and discretion to make any and all decisions and to do any and
all things that the Manager shall deem to be necessary or appropriate to conduct
the Company’s business.
8.2    Indemnification of Manager and Members. The Manager and Members shall not
be liable to the Company or any Member for any loss, damage or claim incurred by
reason of any act or omission performed or omitted by such the Manager or Member
in good faith on behalf of the Company and in a manner reasonably believed to be
within the scope of authority conferred on such Manager or Member by this
Agreement, provided such actions or omissions do not constitute fraud or willful
misconduct. The Company shall, solely from Company assets, indemnify and hold
the Manager and the Members (and, if the Manager or Member is not an individual,
any stockholder, officer, director, manager, member, partner, employee,
affiliate, or other agent of the Manager or Member, but only when acting in such
capacity) (collectively the “Indemnified Parties”) harmless for, from and
against any claim, loss, cost, damage, liability, injury, or expense suffered or
sustained by the Indemnified Parties by reason of any acts, omissions, or
alleged acts or omissions, arising out of activities on behalf of the Company or
in furtherance of the interests of the Company, including, but not limited to,
any judgment, award, settlement, reasonable attorneys’ fees and disbursements,
and other costs and expenses incurred in connection with the defense of any
actual or threatened action, proceeding or claim. The Company also shall have
the power to purchase and maintain insurance on behalf of one or more
Indemnified Parties against any liabilities or other matter subject to
indemnification under this paragraph that may be asserted against the
Indemnified Parties and incurred by the Indemnified Parties in any such capacity
or arising out of its status as an Indemnified Party, whether or not the Company
would have the power to indemnify the Indemnified Party against such liability
under the provisions of this Section 8.2 or applicable law.
Article 9
RIGHTS AND OBLIGATIONS OF MEMBERS
9.1    Admission of New Members. A Person may be admitted as an additional or
new Member only pursuant to the affirmative vote of Members holding a majority
of the Voting Units and such new Member executing a counterpart to this
Agreement thereby agreeing to be bound by all the terms and conditions of this
Agreement. The Manager shall determine any Capital Contribution to be made by
such new Member and the number and character of Units to be issued to such new
member. Notwithstanding anything herein to the contrary, no issuance of any
additional

- 8 -

--------------------------------------------------------------------------------



Units to the existing Members or any New Member shall alter or reduce the total
dollar amount of the YMF Redemption Price or the guaranteed payment to YMF set
forth in Section 5.1.1 above.
9.2    Representations of Members. Each Member hereby represents and warrants to
the other Members and to the Company that:
9.2.1    If such Member is a corporation, trust, partnership, limited liability
company or other entity, that the officer or manager signing on its behalf has
been duly authorized to execute and deliver this Agreement.
9.2.2    Such Member understands and agrees that its Units in the Company have
not been registered under the Securities Act of 1933 or any similar state law
regulating the offer or sale of securities and, therefore, such Units may not be
transferred except in accordance with an effective registration under such act
and state law, or pursuant to an available exemption therefrom;
9.2.3    Such Member acquired its Units for its own account and not with any
intent towards the resale or distribution thereof;
9.2.4    Such Member has read and fully understands and agrees to be bound by
all of the terms and provisions of this Agreement;
9.2.5    Such Member has had a full and complete opportunity to make inquiry of
the Manager and has had all of its questions with respect to the Company, this
Agreement or any other matter bearing upon such Member’s decision to invest in
the Company, if any, and all such inquiries have been answered to its full and
complete satisfaction; and
9.2.6    Such Member is capable of evaluating the relative merits and risks
presented by an investment in the Company, and to the extent the Member has
desired to do so, the Member has consulted with its own independent legal, tax
and investment advisers, and has determined that the investment in the Company
is suitable to the Member, both in terms of its investment objectives and in
terms of its financial situation;
Article 10
MEETINGS OF MEMBERS
10.1    Meetings. Other than the special meeting called pursuant to Section
10.2, there are no required meetings of the Members.
10.2    Special Meetings. Special meetings of the Members, for any purpose or
purposes, unless otherwise prescribed by statute, may be called by the Manager.
10.3    Place of Meetings. The Manager may designate any place within the U.S.
as the place of meeting for any meeting of Members. If no designation is made,
or if a special meeting is otherwise called, the place of meeting shall be the
principal office of the Company.

- 9 -

--------------------------------------------------------------------------------



10.4    Notice of Meeting. Written notice stating the place, day and hour of the
meeting of Members and the purpose or purposes for which the meeting is called,
shall be delivered not less than five nor more than fifty days before the date
of the meeting, either personally or by certified or registered mail, by or at
the direction of the Manager or other Persons entitled to call the meeting, to
each Member of record. If mailed, such notice shall be deemed to be delivered
when deposited in the United States mail, addressed to the Member at its address
as it appears on the books of the Company, with postage prepaid.
10.5    Meeting of All Members. If all of the Members shall meet at any time and
place within the U.S., and consent to the holding of a meeting at such time and
place, such meeting shall be valid without call or notice, and at such meeting
any action of the Members may be taken.
10.6    Quorum. The holders of a majority of the Voting Units represented in
person or by proxy, shall constitute a quorum at all meetings of the Members.
10.7    Manner of Acting. Except as otherwise provided elsewhere in this
Agreement or required by applicable law, if a quorum is present, the affirmative
vote of Members holding a majority of the Voting Units represented at the
meeting on the subject matter put for vote shall be the act of the Members.
10.8    Proxies. At all meetings of Members, a Member holding Voting Units may
vote in person or by proxy executed in writing by the Member or by a duly
authorized attorney-in-fact.
10.9    Action by Members Without a Meeting. Action required or permitted to be
taken at a meeting of Members may be taken without a meeting of Members if the
action is evidenced by one or more counterparts of written consents, signed by
Members holding the number Voting Units that would have been required to approve
such action had an actual meeting been held. Such consents shall be delivered to
the Manager for filing with the Company records.
10.10    Waiver of Notice. When any notice is required to be given to any
Member, a waiver thereof in writing signed by the Person entitled to such
notice, whether before, at, or after the time stated therein, shall be
equivalent to the giving of such notice. The attendance of a Member at any
meeting shall constitute a waiver of notice, waiver of objection to defective
notice of such meeting, and a waiver of objection to the consideration of a
particular matter at the meeting unless the Member, at the beginning of the
meeting, objects to the holding of the meeting, the transaction of business at
the meeting, or the consideration of a particular matter at the time it is
presented at the meeting.
Article 11
RESTRICTIONS ON TRANSFER OF UNITS
11.1    No Transfer. Except as specifically provided in Section 11.2, no Member
shall sell, hypothecate, pledge, assign, or otherwise transfer, directly or
indirectly, with or without consideration, any of its Units (a “Transfer”), now
owned or hereafter acquired, without the affirmative vote of Members holding a
majority of the Voting Units, which consent may be granted or denied in the sole
and absolute discretion of such Members. Following the approval of a Transfer

- 10 -

--------------------------------------------------------------------------------



by a vote of the Members holding a majority of the Voting Units, such Transfer
may be undertaken only in compliance with applicable securities and other laws.
Any sale, hypothecation, pledge, assignment or other transfer or attempt to do
any of the foregoing without the affirmative vote required under this Section
11.1 will be null and void.
11.2    Permitted Transfers. Notwithstanding anything to the contrary in this
Agreement, a Member may make a permitted transfer of all, but not less than all,
of its Units (a “Permitted Transfer”) in the following instances:
11.2.1    Controlled Affiliate. A Member may Transfer its Units to an Affiliate
of the Member which is, and remains through the period of time the Membership
Interest is owned by such Affiliate, under the complete control of such
transferring Member (a “Controlled Affiliate”). Such right to make a Permitted
Transfer to a Controlled Affiliate shall be subject to the Company’s right to
condition such transfer upon a review of the governing documents of the
Controlled Affiliate by counsel for the Company and the determination of such
counsel that the governing documents of the Controlled Affiliate satisfies the
foregoing requirements, and provided that such transferee shall be bound by all
of the terms and conditions hereof. Any subsequent amendment of the governing
documents of the Controlled Affiliate or other change of control over the
Controlled Affiliate shall be deemed a new transfer that is subject to this
Section 11.2.1.
11.2.2    YMF Affiliate. YMF may transfer all or any of its Units to any current
member of YMF or to an Affiliate of such member, or to any current warrant
holder of YMF or an Affiliate of such warrant holder, provided that such
transferee shall be bound by all of the terms and conditions hereof, and shall,
at the request of Manager, execute any agreements, certificates, or other
documents requested by Manager to reflect such undertakings.
11.2.3    Financing Pledge. A Member may pledge its Units in connection with a
financing from an institutional lender provided that no such Transfer or any
remedy of such lender shall disturb, alter or reduce: the total dollar amount or
timing of payment of the YMF Redemption Price; the guaranteed payment to YMF set
forth in Section 5.1.1; or the ability of the Company to exercise the YMF
Redemption.
Article 12
SALE OF THE COMPANY
12.1    Sale of the Company.
12.1.4    YMF Redemption. In connection with the Second Closing, YMF hereby
irrevocably covenants and agrees to sell all of its Units to the Company, and
the Initial Member hereby irrevocably covenants and agrees to cause the Company
to redeem all of YMF’s Units, on the date of the Second Closing for an amount
equal to the YMF Redemption Price (the “YMF Redemption”).
12.1.5    Voluntary Sale.

- 11 -

--------------------------------------------------------------------------------



12.1.5.1    Voluntary Sale. The Manager may conduct a sale of all or
substantially all of the assets or Units of the Company at any time, including
prior to the Second Closing, upon the affirmative vote of Members holding a
majority of the Voting Units (a “Voluntary Sale”). The Manager shall keep the
Members reasonably informed with respect to the sale process.
12.1.5.2    If the Voluntary Sale is structured as (i) a merger or
consolidation, each Member will waive any dissenter’s rights, appraisal rights
or similar rights in connection with such merger or consolidation, or (ii) sale
of Units (including by recapitalization, consolidation, reorganization,
combination or otherwise), each Member will agree to sell all of its Units and
rights to acquire Units, provided that YMF shall only be required to make
representations (and have corresponding indemnification obligations) relating to
title, authority, and consents. Each holder of Units shall, subject to the
qualifications set forth in the previous sentence, be obligated to join,
severally and not jointly, on a pro-rata basis in any indemnification or other
obligations that the sellers of Units are required to by law provide in
connection with the Voluntary Sale (other than any such obligations that relate
solely to a particular Member, such as indemnification with respect to
representations and warranties given by a Member regarding such Member’s title
to and ownership of Units being sold, in respect of which only such Member shall
be liable); provided, that no Member shall be obligated in connection with such
indemnification or other obligations with respect to any amount in excess of the
consideration received by such Member in connection with such transfer. Each
Member will take all required actions in connection with the consummation of the
Voluntary Sale as reasonably requested by the Manager.
12.1.6    Voluntary Sale Expenses. The Company shall bear the expenses of the
Voluntary Sale, including brokers fees and attorneys fees and expenses; provided
that each Member will bear its pro-rata share (based upon the number of Units
sold by such Member in relation to the number of Units sold by all Members in
such Voluntary Sale) of the out-of-pocket costs of any sale of Units pursuant to
a Voluntary Sale which are borne by a Member to the extent such costs are
incurred for the benefit of all holders of Units and are not otherwise paid by
the Company or the acquiring party. Costs incurred by Members on their own
behalf will not be considered costs of the transaction hereunder.
12.1.7    Voluntary Sale Proceeds. Following payment of any expense associated
with the Voluntary Sale, the remaining proceeds shall be distributed in
accordance with Section 13.3 below.
12.1.8    Attorney-in-Fact. In connection with a Voluntary Sale, each Member
hereby appoints the Manager as its true and lawful proxy and attorney-in-fact,
with full power of substitution, to conduct the Voluntary Sale and to transfer
such Units pursuant to the terms of such Voluntary Sale and to execute any
purchase agreement and other documentation required to consummate such Voluntary
Sale consistent with Section 12.1. Each Member agrees to execute and deliver any
other documentation reasonably required to consummate the Voluntary Sale
consistent with Section 12.1. The powers granted in this paragraph shall be
deemed to be coupled with an interest, shall be irrevocable and shall survive
death, incompetency or dissolution of any such Member.
12.1.9    [Intentionally Omitted]

- 12 -

--------------------------------------------------------------------------------



12.1.10    Continuation of LMA Payments. The obligation of the Company to pay an
amount equal to the LMA Payment to YMF shall continue, notwithstanding any
Voluntary Sale until all LMA Payments under the LMA have been made. Any
Voluntary Sale shall require as a condition to such sale that the Buyer assume
the obligation to make such payments to YMF.
Article 13
DISSOLUTION AND TERMINATION
13.1    Dissolution. The Company shall be dissolved upon the occurrence of any
of the following events (“Liquidating Events”):
13.1.1    A Voluntary Sale;
13.1.2    The affirmative vote of Members holding a majority of the Voting
Units; or
13.1.3    The entry of a decree of dissolution against the Company in accordance
with the Act.
13.2    Effect of Dissolution. Upon the occurrence of the Liquidating Event, the
Company shall cease to carry on its business, except insofar as may be necessary
for the winding up of its business, but its separate existence shall continue
until Articles of Dissolution have been filed with the Indiana Secretary of
State or until a decree terminating the Company has been entered by a court of
competent jurisdiction.
13.3    Winding Up. Upon the occurrence of a Liquidating Event, the Company
shall continue solely for the purposes of winding up its affairs in an orderly
manner, liquidating its assets, and satisfying the claims of its creditors and
Members. No Member shall take any action that is inconsistent with, or not
necessary to or appropriate for, the winding up of the Company’s business and
affairs. The Manager shall be responsible for overseeing the winding up and
dissolution of the Company and shall take full account of the Company’s
liabilities and property, and the Company property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds there from, to the extent sufficient therefore, shall be applied and
distributed in the following order:
13.3.1    First, to the payment and discharge of all of the Company’s Expenses,
debts and liabilities to creditors other than the Members;
13.3.2    Second, to YMF in the amount of the YMF Redemption Price and any
remaining LMA Payments as referenced in Section 12.1.7; and
13.3.3    Third, to the Initial Member.
13.4    Compliance With Timing Requirements of Regulations. In the event the
Company is “liquidated” within the meaning of Section 1.704-1(b)(2)(ii)(g) of
the Regulations, distributions shall be made pursuant to this Article 13 to the
Members who have positive Capital Accounts in compliance with Section
1.704-1(b)(2)(ii)(b)(2) of the Regulations. If any Member

- 13 -

--------------------------------------------------------------------------------



has a deficit balance in such Member’s Capital Account (after giving effect to
all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), such Member shall have
no obligation to make any contribution to the capital of the Company with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever.
13.5    Articles of Dissolution. When all debts, liabilities and obligations
have been paid and discharged or adequate provision has been made therefore and
all of the remaining property and assets have been distributed to the Members,
Articles of Dissolution shall be executed by the Manager and shall be in the
form required by the Act.
13.6    Filing of Articles of Dissolution. The Articles of Dissolution shall be
delivered to the Indiana Secretary of State. Upon the filing of the Articles of
Dissolution, the existence of the Company shall cease, except for the purpose of
suits, other proceedings and appropriate action as provided in the Act. The
Manager (or if there is no Manager, such other person as is elected by the
Members) shall thereafter be trustee for the Members and creditors of the
Company and as such shall have authority to distribute any Company property
discovered after termination, and take such other action as may be necessary on
behalf of and in the name of the Company.
13.7    Manager’s Responsibility. Upon dissolution, each Member shall look
solely to the assets of the Company for the return of its Capital Contribution.
If the Company property remaining after the payment or discharge of the debts
and liabilities of the Company is insufficient to return the cash contribution
of each Member, such Member shall have no recourse against the Manager or any
other Member under this Agreement. The winding up of the affairs of the Company
and the distribution of its assets shall be conducted exclusively by the
Manager, who is hereby authorized to take all actions necessary to accomplish
such distribution, including, without limitation, selling any Company assets the
Manager deems necessary or appropriate to sell. In the event of removal or
resignation of the Manager and the failure to appoint a new Manager, the winding
up of the affairs of the Company and the distribution of its assets shall be
conducted by such Persons as may be selected pursuant to the affirmative vote of
Members holding a majority of the Voting Units, which Persons are authorized to
do any and all acts and things authorized by law for these purposes.
Article 14
MISCELLANEOUS PROVISIONS
14.1    Successors. This Agreement shall be binding upon, and inure to the
benefit of, all parties hereto, their personal and legal representatives,
guardians, successors, and assigns to the extent, but only to the extent, that
assignment is provided for in accordance with, and permitted by, the provisions
of this Agreement.
14.2    No Limit on Personal and Business Activities. Nothing contained in this
Agreement shall be construed to limit in any manner the Members, the Manager, or
their respective Affiliates, agents, servants, and employees, in carrying out
their own respective businesses or activities, including, without limitation,
current and prospective businesses and activities in the same line of business
as the Company which may be, or could be in the future, in competition with

- 14 -

--------------------------------------------------------------------------------



the Company. Furthermore, nothing contained in this Agreement shall be construed
to require any Manager, Member, or Affiliate of a Manager or Member to share in,
or be noticed of, any other party’s business activities or opportunities.
14.3    Further Assurances. The Members and the Company agree that they and each
of them will take whatever action or actions are deemed by counsel to the
Company to be reasonably necessary or desirable from time to time to effectuate
the provisions or intent of this Agreement, and to that end the Members and the
Company agree that they will execute, acknowledge, and deliver any further
instruments or documents that may be necessary to give force and effect to this
Agreement or any of the provisions hereof, or to carry out the intent of this
Agreement, or any of the provisions of this Agreement.
14.4    Execution of Additional Instruments. Each Member hereby agrees to
execute and deliver to the Manager within 5 days after receipt of the Manager’s
written request therefore, such other and further statements of interest and
holdings, designations, powers of attorney and other instruments as the Manager
deems necessary to comply with any laws, rules or regulations.
14.5    Title to Company Properties. Title to all Company assets shall be held
in the name of the Company or a subsidiary.
14.6    Membership Interests. Each of the Members and any substituted or
additional Members admitted hereby covenant, acknowledge and agree that all
Membership Interests in the Company shall for all purposes be deemed personal
and shall not be deemed realty or any individual interest in any asset or real
property owned by the Company.
14.7    Notice. All notices, demands and other communications to be given
pursuant to this Agreement shall be in writing, and shall be deemed to have been
given after:
14.7.1    personal delivery, whether by hand-delivery or courier service;
14.7.2    One (1) Business Day from the transmission by fax; or
14.7.3    Three (3) Business Days from deposit in United States mail, registered
or certified mail, return receipt requested and postage prepaid to the last
known address of the party to whom notice is being given.
14.8    Governing Law. This Agreement shall be governed and construed in
accordance with the internal substantive laws of the State of Indiana (without
reference to choice of law principles). The Members hereby irrevocably submit to
the process, jurisdiction, and venue of the courts of the State of Indiana, and
to the process, jurisdiction and venue of the United States District Courts
located in the State of Indiana, for purposes of suit, action or other
proceedings arising out of or relating to this Agreement. Without limiting the
generality of the foregoing the Members hereby waive and agree not to assert by
way of motion, defense or otherwise in any such suit, action or proceeding any
claim that any such Member is not personally subject to the jurisdiction of the
above-named courts, that suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.

- 15 -

--------------------------------------------------------------------------------



14.9    Waiver of Action for Partition. Each Member irrevocably waives any right
that it may have to maintain any action for partition with respect to the
property of the Company.
14.10    Not for Benefit of Creditors. The provisions of this Agreement are
intended only for the regulation of relations among Members, the Manager and the
Company. This Agreement is not intended for the benefit of non-Member creditors
and does not grant any rights to or confer any benefits on non-Member creditors
or any other Person who is not a Member or Manager.
14.11    Amendments. Amendments to this Agreement that: (a) are of an
inconsequential nature and do not affect the rights of the Members in any
material respect; or (b) are in the opinion of counsel to the Company necessary
to maintain the status of the Company as a partnership for U.S. federal income
tax purposes, may be made by the Manager through the use of the Powers of
Attorney provided for in Section 14.12. Any amendments made pursuant to part (b)
of this Section 14.12 shall be deemed effective as of the date of this Agreement
unless otherwise specified in such amendment. Copies of any amendments not
requiring the Member’s approval shall be sent to the Members. For all amendments
other than those permitted by the first sentence of this Section 14.11, the
Manager shall submit to the Members any such proposed amendment together with
the recommendation of the Manager as to its adoption. A decision by the Members
on an amendment to this Agreement shall be made within 30 days thereof unless
otherwise extended by applicable laws and/or regulations. A proposed amendment
shall become effective at such time as it has been approved by the Members.
Notwithstanding anything to the contrary herein, this Agreement may not be
amended in a manner to reduce, alter or eliminate the rights or obligations of
the parties with respect to the YMF Redemption, the amount of the YMF Redemption
Price or the obligation to pay the LMA Payment to YMF as a guaranteed payment,
without the written consent of YMF.
14.12    Power of Attorney. By execution of this Agreement on the signature page
hereto, each Member appoints the Manager and its designees as such Member’s
attorney-in-fact for purposes of executing any documents on behalf of the Member
pursuant to the terms and conditions of this Agreement, including, without
limitation, pursuant to Section 14.11.  This is a power coupled with an
interest, and the authority hereby conferred is and shall be irrevocable and
shall remain in full force and effect until renounced by the Company. 
14.13    Schedule of Members. The Manager shall, from time to time, prepare and
distribute to the Members an amended Schedule A setting forth each Member’s
name, Membership Interest, as may be adjusted from time to time, and Voting
Interest, as may be adjusted from time to time.
14.14    Incorporation of Recitals and Exhibits. The parties hereto acknowledge
the accuracy of the recitals and exhibits referenced in this Agreement are
incorporated into, and constitute part of, this Agreement.
14.15    Merger. All prior and contemporaneous agreements, statements, and
understandings with respect to the subject matter of this Agreement, if any,
among the parties hereto, or their agents, are merged into this Agreement, and
this Agreement shall constitute the entire agreement among the parties.

- 16 -

--------------------------------------------------------------------------------



14.16    Severability. If any term or provision of this Agreement shall, to any
extent, be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement shall not be affected thereby,
but such term or provision shall be reduced or otherwise modified by such court
or authority only to the minimum extent necessary to make it valid and
enforceable, and each term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law. If any term or provision
cannot be reduced or modified to make it reasonable and permit its enforcement,
it shall be severed from this Agreement and the remaining terms shall be
interpreted in such a way as to give maximum validity and enforceability to this
Agreement. It is the intention of the parties hereto that if any provision of
this Agreement is capable of two constructions, one of which would render the
provision void and the other of which would render the provision valid, then the
provision shall have the meaning that renders it valid.
14.17    Waivers. The failure of any party to seek redress for violation of or
to insist upon the strict performance of any covenant or condition of this
Agreement shall not prevent a subsequent act, which would have originally
constituted a violation, from having the effect of an original violation.
14.18    Representation by Counsel. Each of the parties has been represented by
or has had the opportunity to be represented by legal counsel of its own choice.
This Agreement has been negotiated among the parties, and if there is any
ambiguity, no presumption construing the Agreement against any party shall be
imposed because this Agreement was prepared by counsel for a particular party.
14.19    Company’s Legal Counsel. The Manager may employ such legal services as
are necessary or desirable to conduct the business of the Company.
14.20    Attorneys’ Fees. If any proceeding is commenced by any Member against
any other Member that arises out of, or relates to, this Agreement, then the
prevailing Member in such proceeding shall be entitled to recover reasonable
attorneys’ fees and costs.
14.21    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute a single instrument. Fax and PDF copies of the
executed signature pages of this Agreement shall be effective and binding upon
the parties as if such signatures were original signatures.
Article 15
DEFINED TERMS
Throughout this Agreement, unless the context otherwise requires, the following
word or words shall have the meanings specified below. Capitalized terms not
otherwise defined herein shall have their respective meanings as set forth in
the Purchase Agreement (defined below):
“Act” shall mean the Indiana Business Flexibility Act, I.C. 23-18, as amended
from time to time.

- 17 -

--------------------------------------------------------------------------------



“Adjusted Capital Account Balance” shall mean, with respect to any Member, the
balance of such Member’s Capital Account as of the end of the relevant Fiscal
Year adjusted by crediting to such Capital Account any amounts which such Member
is obligated to restore pursuant to this Agreement or as determined pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c), or is deemed to be obligated to
restore pursuant to the penultimate sentence of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5).
“Agreement” shall mean this Operating Agreement.
“Articles of Organization” shall mean the Articles of Organization filed with
the Indiana Secretary of State for the purpose of forming the Company, as the
same may be amended from time to time.
“Business Day” shall mean a day other than a Saturday, Sunday or a day observed
as a legal holiday by the United States government or the State of Indiana.
“Buyer” means Emmis.
“Capital Account” shall have the meaning assigned to such term in Section 3.3.
“Capital Contributions” shall have the meaning set forth in Section 3.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Company” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Company Expenses” shall include all costs and expenses incurred in accordance
with the provisions hereof with respect to the organization and operations of
the Company. Company Expenses shall not include any salaries, benefits, or other
compensation paid to employees, if any, of the Manager. The Manager shall be
reimbursed for any expenses, fees, taxes or other costs directly attributable to
the Company.
“Controlled Affiliate” shall have the meaning set forth in Section 11.2.
“Distributable Cash” shall mean the excess, if any, of (a) all receipts,
revenues, gains, income, or other amounts received by the Company, other than
payments under Section 4 of the LMA, over (b) the sum of (i) all Company
Expenses and costs of the Company including, but not limited to, capital costs,
improvements, replacements and all other Company Expenses; (ii) all
administrative expenses, or organizational expenses of the Company; (iii)
reasonable reserves, including, without limitation, reasonable loss reserves,
contingencies, impairments to the value of Company assets and anticipated
obligations, each as reasonably determined by the Manager. Distributable Cash
shall not include the proceeds of capital events such as the sale of the Company
or substantially all of its assets.
“Emmis” means Emmis Radio LLC, an Indiana limited liability company.

- 18 -

--------------------------------------------------------------------------------



“Fiscal Year” shall mean each twelve-month period ending on the last day of
February each year.
“Indemnified Parties” shall have the meaning set forth in Section 8.4.
“Initial Member” shall mean Emmis Operating Company, an Indiana corporation.
“License Subsidiary” shall mean WBLS-WLIB Licensee LLC, a wholly owned
subsidiary of WBLS-WLIB LLC.
“Liquidating Events” shall have the meaning set forth in Section 13.1.
“LMA” shall mean that certain Local Programming and Marketing Agreement dated as
of February 11, 2014 initially entered into between YMF and YMF Licensee,
collectively, as Licensee, and Emmis, as Programmer, which has been assigned by
YMF and YMF Licensee to the Company.
“LMA Payment” means, in respect of periods during the term of the LMA, the
payment to the Company monthly in arrears (without duplication of payments made
by Emmis to YMF and YMF Licensee under the LMA): (a) until the period ending on
the date hereof, the sum of One Million Two Hundred Seventy-Five Thousand
Dollars ($1,275,000), and (b) thereafter, the sum of Seven Hundred Thirty-Nine
Thousand Five Hundred Dollars ($739,500), each prorated for any partial month,
with the first payment due on the 75th day after the LMA Commencement Date or
the next business day if such day is not a business day, and succeeding monthly
payments due on the same calendar day each month thereafter, provided, however,
that all LMA payments due to YMF under this paragraph which would otherwise be
due and payable after the Second Closing Date shall be accelerated and paid at
the Second Closing, and to the extent applicable, netted as set forth in the
Purchase Agreement.
“Manager” shall mean Emmis Operating Company, an Indiana corporation, and any
successors or additional Persons appointed pursuant to the terms of this
Agreement.
“Member” shall mean each of the Persons who executes this Agreement, and any
other Person or Persons who may subsequently be designated as a Member of the
Company pursuant to the terms of this Agreement. A summary of the Members is set
forth on the attached Schedule A.
“Membership Interest” shall mean the proportion, expressed as a percentage, that
the Units of a Members bears to all Units of he Company which are issued and
outstanding, and includes the right of such Member to any and all benefits to
which a Member may be entitled under the Act and pursuant to this Agreement,
together with the obligations of such Member to comply with all the terms and
provisions of this Agreement and with the requirements of the Act.
“Net Asset Value”
(a)    The net asset value shall be determined on the accrual basis of
accounting in accordance with U.S. generally accepted accounting principles
consistently applied, except as to organizational costs which the Manager may
direct to be amortized over a period of time.

- 19 -

--------------------------------------------------------------------------------



(b)    The calculation of the fair value of any investment or asset of the
Company shall be determined by the Manager. In valuing the Company’s assets, the
Manager may, but is not obligated to, obtain and rely on information obtained
from any source or sources reasonably believed to be accurate in determining the
value of the investment or asset. All valuations made by the Manager shall be
final, conclusive and binding on the Members, their successors and assigns.
(c)    In addition to the liabilities of the Company, in calculating the Net
Asset Value there shall be deducted from the assets of the Company estimated
expenses for accounting, legal, and other administrative services (whether
performed therein or to be performed thereafter) and such reserves for
contingent liabilities of the Company, including estimated expenses, if any in
connection therewith, as the Manager shall determine.
(d)    With respect to any asset contributed by a Member to the Company’s
capital or distributed by the Company to any Member, the amount by which the
fair market value of such asset, as reasonably determined by the Manager in
accordance with this Agreement at the time of such contribution or distribution,
exceeds the total monetary obligations then secured by such asset or otherwise
assumed by the transferee at the time of such contribution or distribution shall
be the Net Asset Value for such contribution or distribution. In the case of
contributed services, if any, the Net Asset Value shall be equal to the value
thereof as reasonably determined by the Manager at the time of the contribution.
“Non-Voting Unit” means a Unit of the Company, which does not entitle the holder
thereof to vote on any matters requiring a vote of the Members.
“Permitted Transfers” shall have the meaning set forth in Section 11.2.
“Person” or “Persons” shall mean individuals, partnerships, corporations,
limited liability companies, unincorporated associations, trusts, estates and
any other type of entity.
“Purchase Agreement” shall mean that certain Purchase and Sale Agreement dated
February 11, 2014, among Emmis as buyer, and YMF and YMF Licensee, collectively,
as seller, and YMF Media LLC, as guarantor.
“Regulations” shall mean the Regulations promulgated by the United States
Treasury in interpreting the Code.
“Regulatory Allocations” shall have the meaning set forth in Section 4.3.
“Transfer” shall have the meaning set forth in Section 11.1.
“Unit” means a unit of Membership Interest owned by a Member in its capacity as
a Member, which shall be denominated in either Voting Units or Non-Voting Units.
All Membership Interests issued to Members shall be denominated in Units. The
number of Units and the applicable class and characteristics of such Units owned
by each Member shall be as set forth on Schedule A attached hereto.

- 20 -

--------------------------------------------------------------------------------



“Voting Unit” means a Unit of the Company, entitling the holder thereof to one
vote on all matters requiring a vote of the Members.
“Voting Interest” shall mean, with respect to a Member, the proportion,
expressed as a percentage, that the Voting Units of a Member bears to all Voting
Units of he Company which are issued and outstanding.
“YMF” means YMF Media New York LLC.
“YMF Licensee” means YMF Media New York Licensee LLC.
“YMF Redemption Price” means that portion of the Purchase Price (as defined in
the Purchase Agreement) required to be paid on the Second Closing Date, subject
to increase or reduction on account of any amounts owed (but not paid) to YMF or
Buyer, respectively, under the indemnification provisions of the Purchase
Agreement.
[SIGNATURE PAGE FOLLOWS]



- 21 -

--------------------------------------------------------------------------------



SIGNATURE PAGE TO
OPERATING AGREEMENT OF WBLS-WLIB LLC
IN WITNESS WHEREOF, the undersigned have executed this Operating Agreement of
WBLS-WLIB LLC as of the date first set forth above.
INITIAL MEMBER:    EMMIS OPERATING COMPANY


    By:    ____________________________
    Name:    
    Title:    
MANAGER:    EMMIS RADIO LLC


    By:    ____________________________
    Name:    
    Title:    


YMF:    YMF MEDIA NEW YORK LLC


    By:    ____________________________
    Name:    
    Title:    


YMF LICENSEE:    YMF MEDIA NEW YORK LICENSEE LLC


    By:    ____________________________
    Name:    
    Title:    





- 22 -

--------------------------------------------------------------------------------



SCHEDULE A
SCHEDULE OF MEMBERS
Member’s Name
Voting Units Owned
Non-voting Units Owned
Total Units Owned
Membership Interest
Voting Interest
Emmis Radio LLC
501
0
501
50.1
%
100
%
YMF Media New York LLC
0
499
499
49.9
%
0
%




- 23 -